Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered May 17, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility and reliability of identification testimony.
The People elicited a sufficient basis, including the undercover officers’ continued operations in the limited geographical area of defendant’s arrest, to warrant closure of the courtroom during the testimony of the undercover officers (People v Ayala, 90 NY2d 490, 498, cert denied 522 US 1002). The court was under no obligation to consider, sua sponte, alternatives to closure not suggested by the parties (People v Ayala, supra, at 505).
Defendant’s ineffective assistance claim would require a CPL 440.10 motion to develop the record (People v Love, 57 NY2d 998). On the existing record, we find that defendant received meaningful representation (People v Baldi, 54 NY2d 137).
We have considered and rejected defendant’s remaining contentions, including those raised in his pro se supplemental brief. Concur — Milonas, J. P., Rosenberger, Wallach, Tom and Mazzarelli, JJ.